Citation Nr: 0927250	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-14 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating of greater than 20 percent 
for disk herniation at L5-S1 with spinal canal stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel





INTRODUCTION

The Veteran had active duty military service from March 1974 
to July 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from August 2004 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in St. Louis, Missouri.  


FINDING OF FACT

Throughout this appeal, the Veteran's disk herniation at L5-
S1 with spinal canal stenosis is manifested by forward 
flexion of the thoracolumbar spine limited to 40 degrees; 
ankylosis is not present and neurological deficit sufficient 
to warrant a separate compensable evaluation is not shown.


CONCLUSION OF LAW

The criteria for an initial rating of greater than 20 percent 
for disk herniation at L5-S1 with spinal canal stenosis are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  An August 2008 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the August 2008 letter fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the August 2008 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  Finally, the letter informed the Veteran 
how VA establishes a disability rating and effective date, in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).

The Board notes that the August 2008 letter was sent to the 
Veteran after the initial August 2004 rating decision.  
However, to the extent that the notice was not given prior to 
the initial adjudication of the claim in accordance with 
Pelegrini II, the Board finds that any timing defect was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The notice provided to the Veteran in August 2008 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and a January 2009 supplemental 
statement of the case was provided to the Veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice that is more tailored 
to the claim at issue.  With respect to the Veteran's initial 
rating claim presently on appeal, the Board observes that the 
Court, in Vazquez-Flores, distinguished claims for increased 
compensation of an already service-connected disability from 
those regarding the initial-disability-rating element of a 
service connection claim.  In addition, the Court has 
previously held that, when the rating decision that is the 
basis of the appeal was for service connection for a 
disability, once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated.  See Dingess, 19 Vet. App. at 490-91, aff'd by 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  As such, in the 
instant case, a discussion of whether sufficient Vazquez- 
Flores notice has been provided for the Veteran's lower back 
claim is not necessary.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claim and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA treatment records.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  Finally, the Veteran was afforded multiple VA 
examinations with respect to the issue decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the Veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.

Initially, the Board notes that veterans service-connected 
under Diagnostic Code 5243 may be rated under either the 
General Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula), or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  General Rating Formula for Diseases and Injuries 
of the Spine, 38 C.F.R. § 4.71, Note (6) (2008).   An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, 38 C.F.R. § 4.71a, Note (1) 
(2008).  In this case, the evidence does not suggest that the 
Veteran has suffered an incapacitating episode, including 
physician prescribed bed rest, at any time during the period 
of the appeal  Thus, the Board finds that it is more 
favorable to rate the Veteran under the General Rating 
Formula.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a rating is assigned with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.   Unfavorable ankylosis of the entire spine warrants 
a 100 percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine warrants a 30 percent rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-43 (2008).  

The General Rating Formula contains the following notes:

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id. 

Upon examination of the evidence, the Board finds that a 20 
percent rating is most appropriate based on the Veteran's 
limited forward flexion.  At a VA examination in October 
2008, the Veteran demonstrated limited forward flexion of the 
thoracolumbar spine of 40 degrees.  As stated, a 20 percent 
rating is warranted when forward flexion of the thoracolumbar 
spine is limited to greater than 30 degrees but not greater 
than 60 degrees.  

The claims file contains other forward flexion ratings, 
including a score of 45 degrees from February 2006, a score 
of 45 degrees from November 2008, and a score of 50 degrees 
(further limited to 40 degrees with pain or after repetitive 
use) from November 2007.  However, these ratings are not more 
favorable than the Veteran's October 2008 rating.  Rather, 
they reinforce the suitability of the 20 percent rating based 
on limitation of motion.

A higher rating of 30 percent is warranted for restricted 
flexion of the cervical spine or favorable ankylosis of the 
cervical spine.  However, since the Veteran has not been 
service-connected for a disability of the cervical spine, the 
30 percent rating is inapplicable in this case.  See General 
Rating Formula for Diseases and Injuries of the Spine, 
38 C.F.R. § 4.71a, Diagnostic Code 5243 n.6 (2008) (stating 
that thoracolumbar and cervical spine disabilities are to be 
rated separately).  

A higher rating of 40 percent is not warranted in part 
because the Veteran is not service-connected for a disability 
of the cervical spine.  Additionally, the Veteran has not 
demonstrated forward flexion of the thoracolumbar spine of 
less than 30 degrees at any time during this appeal.  
Finally, a 40 percent rating is unwarranted because the 
Veteran has not demonstrated favorable ankylosis of the 
thoracolumbar spine.  The Veteran's November 2007 VA examiner 
explicitly stated that the Veteran does not suffer from 
ankylosis of the thoracolumbar spine.  

Similarly, a higher rating of 50 or 100 percent is also not 
warranted, because the Veteran has not demonstrated 
unfavorable ankylosis of his thoracolumbar spine or of his 
entire spine.

The Board has considered whether the Veteran should receive a 
higher evaluation based on subjective complaints of pain with 
repetition and fatigue.  In rating musculoskeletal 
disabilities with regard to limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, higher compensation is not warranted under these 
provisions because the current diagnostic code expressly 
encompasses complaints of pain in its rating criteria.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008) (stating that 
the code applies with or without symptoms such as pain).  
Moreover, the Board has expressly considered the Veteran's 
decreased range of motion upon pain, fatigue, and repetition 
in applying the Veteran's scores to the rating criteria.

The Board has also considered whether the Veteran suffers 
from any relevant symptoms which warrant a separate 
compensable rating.  As stated above, Note (1) of the General 
Rating Formula requires VA to evaluate any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  

With respect to a neurological abnormality, the Board notes 
that in his May 2006 VA Form 9, the Veteran stated that he 
suffers from a loss of vibratory sensation bilaterally in his 
lower extremities.  However, a VA examination report from 
November 2008 states that the Veteran's peripheral sensation 
is normal.  Additionally, a VA examination report form 
October 2008 states that the Veteran's lower extremity motor 
function and lower extremity sensory function are normal.  
Given this medical evidence, the Board finds that a separate 
rating for neurological implication is not warranted. 

The Board also acknowledges that the Veteran reports bladder 
impairment, bowel impairment, and erectile dysfunction.  
However, upon examination of the evidence of record, the 
Board finds that a separate compensable rating is not 
warranted for any of these three symptoms because the 
Veteran's symptoms are not severe enough to establish a 
minimum rating under the relevant diagnostic codes.  

Under 38 C.F.R. § 4.115a (2008), a minimum 20 percent rating 
for voiding dysfunction is warranted when the Veteran is 
required to wear absorbent materials which must be changes 
less than 2 times per day.  A 10 percent rating is warranted 
for constant slight or occasional moderate fecal leakage.  
See 38 C.F.R. §  4.114, Diagnostic Codes 7332-33 (2008).  At 
his October 2008 VA examination, the Veteran stated that he 
does not necessitate pads for his bowel or bladder 
dysfunction.  Also, the examination report from the Veteran's 
November 2007 VA examination indicates that there was no 
bowel or bladder incontinence.  Thus, a compensable rating 
based on bowel or bladder dysfunction is not warranted.

Similarly, the Board finds that a separate compensable rating 
is not warranted for erectile dysfunction.  To establish a 
minimum rating for erectile dysfunction, 38 C.F.R. § 4.115b, 
Diagnostic Code 7522 (2008) states that loss of erectile 
power must be coupled with deformity of the penis to be 
compensable.  In this case, although the evidence 
demonstrates that the Veteran suffers from erectile 
dysfunction, there is no indication that the Veteran's penis 
is deformed.  Thus, a compensable rating for erectile 
dysfunction is not warranted.  The report of an October 2008 
VA examination indicates that the veteran is able to perform 
sexually with the use of Viagra.  Therefore he does not 
experience loss of use of a creative organ and special 
monthly compensation based upon such loss of use is not 
warranted.  38 C.F.R. § 3.350(a) (2008).

The Board has considered whether a "staged" rating would be 
appropriate.  In cases where, as here, the Veteran appeals 
the initial percentage assigned, "staged" ratings could be 
assigned as of the date following separation from active 
service or the date entitlement arose, if the evidence 
warrants.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See also 38 C.F.R. § 3.400(b)(2) (2006) (effective 
dates of compensation may be the day following service 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service).  However, based on the evidence described above, 
the Board finds that the Veteran's disability most closely 
matches the 20 percent disability rating throughout the 
period of this appeal.

Finally, the Board notes that the purpose of the Rating 
Schedule is to compensate a veteran for the average 
impairment in earning capacity resulting from his service-
connected disability.  38 C.F.R. § 4.1 (2008).  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illness proportionate to the severity of the 
disability.  Id.  However, in some cases a disability may 
present exceptional or unusual circumstances with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2008).  In these cases, a referral for 
consideration of an extraschedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id. 

The criteria pertaining to the Veteran's disk herniation at 
L5-S1 with spinal canal stenosis in the Rating Schedule focus 
not only on limited range of motion and ankylosis, but also 
on symptoms such as pain, stiffness, and aching.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  As discussed above, such 
symptomatology describes the Veteran's current disability 
picture.  Thus, it appears that the schedular criteria 
adequately compensate for any loss in earning capacity, and 
referral for extraschedular consideration is not warranted.  
Id. 

In sum, a 20 percent rating is warranted based on the 
Veteran's limited forward flexion of the thoracolumbar spine.  
A higher rating is not warranted because the Veteran has not 
demonstrated more limited forward flexion of 30 degrees or 
less, or ankylosis of the thoracolumbar spine.  Separate 
ratings for symptoms associated with the Veteran's lower back 
disability are not warranted because the Veteran does not 
meet the criteria for a minimum rating.





ORDER

Entitlement to an initial rating of greater than 20 percent 
for disk herniation at L5-S1 with spinal canal stenosis is 
denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


